                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  NATHAN HOYE,
                                                 )
              Petitioner,                        )
                                                 ) CA No. 2: 18-cv-01253
  v.                                             )
                                                 )
                                                 )
  COMMONWEALTH OF ALLEGHENY                      )
  and THE ATTORNEY GENERAL OF                    )
  THE STATE OF PENNSYLVANIA,                     )
  Respondents.                                   )

                                             ORDER

       AND NOW, this 25th day of January, 2019, in accordance with the memorandum

opinion, the report and recommendation dated October 19, 2018 (ECF No. 7) is ADOPTED.

The petition is summarily dismissed without prejudice pre-service for failure to exhaust state

remedies.

       IT IS FURTHER ORDERED that no certificate of appealability should issue.

       AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.

       The Clerk of Court is directed to mark this case closed.



                                                      /s/ Joy Flowers Conti
                                                      Joy Flowers Conti
                                                      United States District Judge

cc:    NATHAN HOYE
       167618
       ALLEGHENY COUNTY JAIL
       950 SECOND AVENUE
       PITTSBURGH, PA 15219-3100




                                                 1
